EXHIBIT 10.1


SEVERANCE AGREEMENT, RESIGNATION & MUTUAL RELEASE
 
This SEVERANCE AGREEMENT, RESIGNATION AND MUTUAL RELEASE (this “Agreement”) is
made by and among (i) R. David Russell (the “Officer”), and (ii) Apollo Gold
Corporation (the “Parent”) and Apollo Gold, Inc. (together with the Parent, the
“Company”).  The Company and the Officer are referred to herein collectively as
the “Parties” and individually as a “Party.”
 
RECITALS


WHEREAS, pursuant to the terms of the arrangement agreement dated March 31, 2010
between the Parent, 1526735 Alberta ULC, a wholly owned subsidiary of Parent,
and Linear Gold Corp. (the “Arrangement Agreement”), it is a condition to Linear
Gold Corp.’s. obligation to complete the Arrangement (as defined in the
Arrangement Agreement) that the Officer resign and be paid all termination and
other amounts owed under his employment agreement dated May 23, 2003, as amended
on January 23, 2006, March 18, 2009 and June 18, 2010 (the “Employment
Agreement”), as if the Officer had been terminated without cause thereunder,
which amounts may not exceed approximately $1.7 million (the “Severance
Amount”);
 
WHEREAS, this Agreement sets forth below, among other things, the terms and
conditions of (i) the resignation of the Officer, (ii) an amicable settlement
and a full accord and satisfaction of all existing and all potential claims and
disputes between the Officer and the Company and (iii) the payment of the
Severance Amount; and
 
WHEREAS, in order to accomplish the foregoing, the Parties are willing to enter
into this Agreement.
 
NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement, intending to be legally bound, agree as follows:
 
TERMS
 
1.
RESIGNATION

 
The Officer hereby resigns as a director, officer, executive and/or employee, as
the case may be, of the Company and each of its subsidiaries effective on the
Effective Date (as defined in the Arrangement Agreement).
 
2. 
SEVERANCE PAYMENT

 
(a)           At or prior to the Effective Time, the Company hereby agrees to
pay the Officer severance payments in an amount equal to $1,710,000, which
amount, subject to Section 2(b) and subject to payment of COBRA continued health
care coverage for a period of 36 months, represents all amounts owing to the
Officer under the Employment Agreement (including, without limitation, pursuant
to Sections 6(e) and 6(f) thereof), less applicable withholdings and deductions
(the “Severance Payment”) and Officer agrees that no further amounts are owing
to him by the Company or any Affiliate (as defined below) thereof under the
Employment Agreement or otherwise.  The Severance Payment shall be in check form
and delivered to the Officer or direct deposited to an account designated by the
Officer at or prior to the Effective Time.
 
(b)           Any stock options granted to the Officer and outstanding as of
March 31, 2010 shall remain exercisable until the earlier to occur of (i) its
normally scheduled expiration date or (ii) the first anniversary following the
Effective Date (as defined in the Arrangement Agreement) (notwithstanding the
terms of any option plan or agreement pursuant to which such options were
granted).
 

--------------------------------------------------------------------------------


 
3.
OFFICER RELEASE

 
(a)           In consideration of the Severance Payment by the Company to the
Officer pursuant to Section 2 above and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Officer, individually and on behalf of the Officer’s successors, heirs,
subrogees, assigns, principals, agents, partners, associates, attorneys, and
representatives, voluntarily, knowingly, and intentionally releases, remises,
waives, acquits, and discharges the Company and its predecessors, successors,
parents, subsidiaries, Affiliates (as defined below), and assigns and each of
their respective officers, directors, principals, shareholders, agents,
attorneys, insurers, representatives, and employees, from any and all actions,
causes of action, claims, demands, losses, damages, costs, expenses, judgments,
liens, indebtedness, liabilities, and attorneys’ fees (including, but not
limited to any claims of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees), of every kind and description from the beginning of time
through the date hereof (the “Released Claims”).  The term “Affiliate” in this
Agreement shall mean, with respect to any Person (as defined in Section 3(d) of
this Agreement), a Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
such Person or is an officer, director, holder of 10% or more of the outstanding
equity securities of such Person, or the parent, spouse or lineal descendant of
any of the foregoing.
 
(b)           The Released Claims include, but are not limited to, those which
arise out of, relate to, or are based upon: (i) the Officer’s employment with
the Company or any Affiliate thereof or the termination thereof; (ii)
statements, acts, or omissions by the Parties, whether in their individual or
representative capacities; (iii) express or implied agreements between the
Parties and claims under any severance plan (except as provided herein); (iv)
any stock or stock option grant agreement, or plan (except as provided herein);
all federal, state, and municipal statutes, ordinances, and regulations,
including, but not limited to, claims of discrimination based on race, age, sex,
disability, whistleblower status, public policy, or any other characteristic of
Officer under the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans and Disabilities Act, the Fair Labor
Standards Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as
amended), the Family and Medical Leave Act, the Employee Retirement Income
Security of 1974, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining Notification Act, the Employment Relations Act of 1999, or any other
federal, state, or municipal law prohibiting discrimination or termination for
any reason; (v) state and federal common law; (vi) his position as a director of
the Company or any Affiliate thereof and (vii) any claim which was or could have
been raised by the Officer, including any claim that this Agreement was
fraudulently induced.
 
(c)           This Agreement and the Released Claims include claims of every
nature and every kind, whether known or unknown, suspected or unsuspected, past
or present.  The Officer hereby acknowledges that he may hereafter discover
facts different from, or in addition to, those which the Officer now knows or
believes to be true with respect to this Agreement, and the Officer agrees that
this Agreement and the release contained herein shall be and shall remain
effective in all respects, notwithstanding such different or additional facts or
the discovery thereof.
 
(d)           The Officer hereby covenants and warrants that the Officer has not
assigned or transferred to any Person any portion of any claims which are
released, remised, waived, acquitted, and discharged in this Section 3.  The
term “Person” in this Agreement shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
other entity, and any United States federal, state or local, or any
supra-national or non-U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.
 
(e)           Notwithstanding anything contained herein, this Agreement shall
not extend to or affect, or constitute a release of, the Officer’s right to sue,
claim against or recover from the Company and shall not constitute an agreement
to refrain from bringing, taking or maintaining any action against the Company
in respect of:
 
 
 
i.
any corporate indemnity existing by statute, the Arrangement Agreement, contract
or pursuant to any of the constating documents of the Company and its
subsidiaries provided in the Officer’s favor in respect of his having acted at
any time as a director, officer executive, employee or consultant of the Company
or any of its subsidiaries or Affiliates; or

 
2

--------------------------------------------------------------------------------


 
 
ii.
the Officer’s entitlement to coverage or benefits under any insurance maintained
for the benefit or protection of the directors and/or officers of the Company
and its subsidiaries, including without limitation, directors’ and officers’
liability insurance obtained in accordance with Section 4.6 of the Arrangement
Agreement.

 
4.
COMPANY RELEASE

 
In consideration of the execution by the Officer (the “Releasee”) of this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company hereby voluntarily,
knowingly, and intentionally releases, remises, waives, acquits, and discharges
the Releasee and his successors, Affiliates, and assigns and each of their
respective officers, directors, principals, shareholders, agents, attorneys,
insurers, representatives, and employees, from any and all actions, causes of
action, claims, demands, losses, damages, costs, expenses, judgments, liens,
indebtedness, liabilities, and attorneys’ fees (including, but not limited to
any claims of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’
fees), of every kind and description from the beginning of time through the date
hereof.  Without in any way restricting the generality of the foregoing, this
Section 4 shall apply to all manner of actions, causes of action, claims or
demands directly or indirectly related to or arising out of or in connection
with the Company’s relationship with the Releasee as a director, officer,
executive, employee, or consultant, as the case may be, of the Company and its
subsidiaries or the cessation of such relationship or relationships immediately
following the Effective Time. Notwithstanding anything contained herein, this
Agreement shall not extend to or affect, or constitute a release of, the
Company’s right to sue, claim against or recover from the Releasee and shall not
constitute an agreement to refrain from bringing, taking or maintaining any
action against the Releasee in respect of any grossly negligent conduct or
fraudulent or criminal behaviour on the part of the Releasee or from any claims
which the Company is not permitted by applicable law to release the Releasee.
 
5. 
NO ADMISSION OF LIABILITY; ENFORCEMENT

 
The Parties agree that nothing contained herein, and no action taken by any
Party hereto with regard to this Agreement, shall be construed as an admission
by any Party of liability or of any fact that might give rise to liability for
any purpose whatsoever.  The releases contained herein do not release any claims
for enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement.
 
6. 
OFFICER’S WARRANTIES

 
The Officer warrants and represents as follows:
 
(a)           The Officer has read this Agreement and agrees to the conditions
and obligations set forth in this Agreement.
 
(b)           The Officer voluntarily executes this Agreement after having been
advised by the Company to consult with independent legal counsel and after
having had opportunity to consult with independent legal counsel and without
being pressured or influenced by any statement or representation or omission of
any Person acting on behalf of the Company, including, without limitation, the
officers, directors, committee members, employees, agents, and attorneys for the
Company.
 
(c)           The Officer has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company or any of its officers, directors,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released.
 
(d)           The Officer has full and complete legal capacity to enter into
this Agreement.
 
3

--------------------------------------------------------------------------------


 
(e)           In connection with the Officer’s release of claims under the Age
Discrimination in Employment Act, the Officer has had at least twenty-one (21)
days in which to consider the terms of this Agreement.  In the event that the
Officer executes this Agreement in less time, it is with the full understanding
that the Officer was not pressured by the Company or any of its representatives
or agents to take less time to consider the Agreement.  In such event, the
Officer expressly intends such execution to be a waiver of any right the Officer
had to review this Agreement for a full twenty-one (21) days.
 
(f)           The Officer understands that this Agreement waives any claim the
Officer may have under the Age Discrimination in Employment Act.  The Officer
may revoke this waiver for up to seven (7) days following the Officer’s
execution of this Agreement.  If the Officer chooses to revoke such waiver, the
Officer must provide written notice to the Senior Vice President - Finance and
Corporate Development and Chief Financial Officer of the Company by hand
delivery and by facsimile within seven (7) calendar days of the Officer’s
execution of this Agreement.  If Officer does not revoke within the seven (7)
day period, the right to revoke is lost.
 
(g)           The Officer admits, acknowledges, and agrees that he has been
fully and finally paid or provided all wages, compensation, bonuses, stock,
stock options, or other benefits from the Company, its Affiliates and
predecessors which are or could be due to him under the terms of his Employment
Agreement, the Arrangement Agreement or otherwise.
 
7. 
CONFIDENTIAL INFORMATION

 
The Officer shall not use, nor disclose to any third party, any of the Company’s
or its Affiliates’ or predecessors’ business, personnel, or financial
information that the Officer learned during employment with the Company (the
“Confidential Information”).  The Company’s “Confidential Information” shall
include, without limitation, the whole or any portion or phase of any
confidential, proprietary, trade secret, scientific, technical, business, or
financial information, whether pertaining to the Company or its Affiliates or
predecessors, or their clients and customers.  Confidential Information also
shall include but shall not be limited to the following: designs, methods,
strategies, techniques, systems, and processes; software programs; marketing and
business development plans, concepts, or ideas; know-how; present and
prospective customer lists and strategies; supplier lists and strategies;
projects, plans and proposals; technical strategies, concepts, ideas, or plans;
research data, reports, or records; general financial information about or
proprietary to the Company or its Affiliates or predecessors, including costs,
fees, and pricing; personnel or human resources information; and any and all
other trade secrets or proprietary information, and all concepts or ideas in or
reasonably related to the Company’s or its Affiliates’ or predecessors’
businesses, various products and/or services.  Confidential Information
includes, but is not limited to, any improvements, modifications, or
enhancements thereto, whether or not in tangible or intangible form, and whether
or not subject to copyright or patent protection.  All such Confidential
Information is extremely valuable and is intended to be kept secret to the
Company, its Affiliates and predecessors, and their customers, is the sole and
exclusive property of the Company, its Affiliates and predecessors, or their
customers, and is subject to the restrictive covenants set forth
herein.  Confidential Information is not limited to information designated or
marked as such through use of such words as “classified,” “confidential” or
“restricted.”  The Officer agrees not to provide or disclose to any Person,
firm, or corporation any of the Company’s Confidential Information.  The Officer
hereby expressly acknowledges that any breach of this Section 7 shall be deemed
a material breach of this Agreement entitling the Company to immediate
injunctive relief, damages, attorneys’ fees and all other remedies available
hereunder and under the law.
 
8. 
NON-COMPETITION; NON-SOLICITATION

 
(a)           The Officer agrees that, beginning on the Effective Date (as
defined in the Arrangement Agreement) and for a period of one (1) year
thereafter, the Officer shall not engage in the following conduct, either
directly or indirectly, on the Officer’s own behalf or on behalf of, or in
conjunction with, any Person, unless otherwise agreed to in advance and in
writing by the Company:
 
 
i.
own, manage, operate, control, be employed by, participate in, engage in, enter
into a joint venture or other contractual relationship with, render any services
for, assist, have any financial interest in or equity ownership of (other than
any such financial interest or equity ownership existing as of the date hereof),
permit the Officer’s name to be used in connection with, or be connected in any
manner with the ownership, management (including by being a member of a board of
directors or similar governing body), operation, or control of Calais Resources
Inc., Calais Resources Colorado, Inc., or any of their respective Affiliates,
successors or assigns (collectively, “Calais”); provided, however, that the
restrictions set forth in this Section 8(a)(i) shall terminate upon payment in
full to Apollo (including all principal and accrued interest and other fees) of
the Original Caribou Notes, the Additional Unsecured Note and the Congo Note
(each as defined in the Purchase Agreement, dated February 1, 2010, among Apollo
Gold, Inc., Elkhorn Goldfields LLC, Calais Resources, Inc. and Calais Resources
Colorado, Inc.) and the Promissory Note (as defined in the Purchase Agreement,
dated March 12, 2010, among Apollo, Calais Resources, Inc. and Calais Resources
Colorado, Inc. and Duane A. Duffy, Glenn E. Duffy, Luke Garvey and James Ober)
(the Promissory Note, the Original Caribou Notes, the Additional Unsecured Note
and the Congo Note are collectively referred to herein as the “Notes”);

 
4

--------------------------------------------------------------------------------


 
 
ii.
own, manage, operate, control, enter into a lease, option, joint venture or any
other contractual relationship with respect to, assist or have any royalty or
other financial or equity interest in, any property or mineral interests located
within 10 miles (the “Area of Interest”) of the exterior boundaries of any
property or mineral interests currently owned, leased, optioned, held under any
other contractual arrangement or otherwise being explored, developed or mined by
the Company (or any of its Affiliates, successors or assigns, including, without
limitation, Linear Gold Corp.) (the “Apollo Subject Property”) or Calais (the
“Calais Subject Property” and, together with the Apollo Subject Property, the
“Subject Property”), or be employed by, render any services for, participate in,
engage in, enter into a joint venture with, permit the Officer’s name to be used
in connection with, or be connected in any manner with the ownership, management
(including by being a member of a board of directors or similar governing body),
operation, or control of any Person owning, managing, operating, controlling the
Subject Property or any property within the Area of Interest; provided, however,
that the restrictions set forth in this Section 8(a)(ii) with respect to Calais
Subject Property shall terminate upon payment in full to Apollo (including all
principal and accrued interest and other fees) of the Notes.

 
 
iii.
hire, solicit, induce, recruit or encourage any of the Company’s or any of its
Affiliate’s employees, consultants or business relations to leave their
employment or terminate their relationship with the Company or any of its
Affiliates; or

 
 
iii.
enter into an agreement to do any of the foregoing.

 
(b)           The Officer acknowledges that the covenants contained in this
Section 8, including those related to duration, geographic scope, and the scope
of prohibited conduct, are reasonable and necessary to protect the legitimate
interests of the Company.  The Officer further acknowledges that he is an
executive and management level employee as referenced in C.R.S. 8-2-113(2)(d)
and that the covenants contained in this Section 8 are necessary to protect, and
reasonably related to the protection of, the Company’s Confidential Information
and trade secrets, to which the Officer has been exposed.
 
(c)           The Officer hereby expressly acknowledges that any breach of this
Section 8 shall be deemed a material breach of this Agreement entitling the
Company to immediate injunctive relief, damages, attorneys’ fees and all other
remedies available hereunder and under the law.
 
9. 
NON-DISPARAGEMENT

 
The Officer agrees not to make to any Person any statement that disparages or
reflects negatively on the Company, their predecessors, successors, parents,
subsidiaries, Affiliates, or assigns or any of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, or
employees, including, but not limited to, statements regarding the Company’s
financial condition, employment practices, or business practices.  The Officer
hereby expressly acknowledges that a breach of this Section 9 shall be deemed a
material breach of this Agreement entitling the Company to immediate injunctive
relief, damages, attorneys’ fees and all other remedies available hereunder and
under the law.
 
5

--------------------------------------------------------------------------------


 
10. 
RETURN OF PROPERTY AND INFORMATION

 
The Officer represents and warrants that, upon his execution of this Agreement,
he will return to the Company any and all property, documents, software, and
files, including any documents (in any recorded media, such as papers, computer
disks, copies, photographs, maps, transparencies, and microfiche) that relate in
any way to the Company or the Company’s business.  The Officer agrees that, to
the extent that he possesses any files, data, or information relating in any way
to the Company or the Company’s business on any personal computer, he will
either delete those files, data, or information (and will retain no copies in
any form) or allow a representative of the Company to remove such files, data,
or information from his personal computer.  The Officer also will return any
tools, equipment, calling cards, credit cards, access cards or keys, any keys to
any filing cabinets, vehicles, vehicle keys, and all other property in any form
upon execution this Agreement.
 
11. 
SEVERABILITY

 
If any provision of this Agreement is held illegal, invalid, or unenforceable,
such holding shall not affect any other provisions hereof.  In the event any
provision is held illegal, invalid, or unenforceable, such provision shall be
limited so as to effect the intent of the Parties to the fullest extent
permitted by applicable law.  Any claim by the Officer against the Company shall
not constitute a defense to enforcement by the Company.
 
12. 
ENTIRE AGREEMENT

 
This Agreement, and the relevant portions of the Arrangement Agreement
referenced herein, constitute the entire agreement between the Parties with
respect to the subject matter contained herein.  This Agreement supersedes any
and all prior oral or written promises or agreements between the Parties, except
as otherwise provided herein.  To the extent of any conflict between the
provisions of the Employment Agreement and this Agreement, the provisions of
this Agreement shall govern. The Officer acknowledges that the Officer has not
relied on any promise, representation, or statement other than those set forth
in this Agreement.  This Agreement cannot be modified except in writing signed
by all Parties.
 
13. 
VENUE AND APPLICABLE LAW

 
This Agreement shall be interpreted and construed in accordance with the laws of
the State of Colorado, without regard to its conflicts of law provisions.  Venue
and jurisdiction shall be in the federal or state courts in Denver,
Colorado.  If a Party is required to initiate an action in court to enforce this
Agreement, the prevailing Party shall be entitled to its costs and attorneys'
fees from the other Party, to the extent such costs and fees are related to the
enforcement of this Agreement.
 
14. 
COUNTERPARTS

 
This Agreement may be executed in identical counterparts, which, when considered
together, shall constitute the entire agreement among the Parties.
 
15. 
MEXICAN SUBSIDIARIES

 
On or after the date hereof, the Officer shall take all actions requested by the
Company to transfer and convey any and all shares of capital stock in Minera Sol
de Oro S.A. de C.V. and Minera Sol de Argonautas, S. De R.L. de C.V. held by the
Officer to such Persons as the Company shall direct.
 
[The remainder of this page is intentionally left blank]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have hereby executed this Agreement effective as
of the 24th day of June, 2010.
 
/s/ R. D. Russell
 

R. David Russell


STATE OF COLORADO
)
     
) ss.
 
COUNTY OF DENVER
)
   



The foregoing instrument was acknowledged before me this 24th day of June, 2010,
by R. David Russell.


Witness my hand and official seal.


My commission expires 6/26/2014.
 
[SEAL]
/s/ Susan L. Beeck
   
Notary Public
 

 
7

--------------------------------------------------------------------------------


 
APOLLO GOLD CORPORATION
 
/s/ Melvyn Williams
 
By:
Melvyn Williams
 
Title:
Chief Financial Officer
 

 
STATE OF COLORADO
)
     
) ss.
 
 
COUNTY OF DENVER
)
   



The foregoing instrument was acknowledged before me this 24th day of June, 2010,
by Melvyn Williams, as Chief Financial Officer for Apollo Gold Corporation.


Witness my hand and official seal.


My commission expires 6/26/2014.
 
[SEAL]
/s/ Susan L. Beeck
   
Notary Public
 

 
8

--------------------------------------------------------------------------------


 
APOLLO GOLD, INC.
 
/s/ Melvyn Williams
 
By:
Melvyn Williams
 
Title:
Chief Financial Officer
 

 
STATE OF COLORADO
)
     
) ss.
 
 
COUNTY OF DENVER
)
   



The foregoing instrument was acknowledged before me this 24th day of June, 2010,
by Melvyn Williams, as Chief Financial Officer for Apollo Gold, Inc.


Witness my hand and official seal.


My commission expires 6/26/2014.
 
[SEAL]
/s/ Susan L. Beeck
   
Notary Public
 



9

--------------------------------------------------------------------------------

